Citation Nr: 1207979	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee prior to November 16, 2010, and in excess of 30 percent for status-post total right knee arthroplasty from January 1, 2012.  

2.  Entitlement to service connection for a left knee disability, claimed as degenerative joint disease, to include as secondary to a service-connected right knee disability. 

3.  Entitlement to service connection for a left hip disability, claimed as arthritis, to include as secondary to a service-connected right knee disability. 

4.  Entitlement to service connection for a right hip disability, claimed as arthritis, to include as secondary to a service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active duty for training in the Army National Guard from August 10, 1974 to August 24, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2007 by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).

The issues of (1) entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee prior to November 16, 2010, and in excess of 30 percent for status-post total right knee arthroplasty from January 1, 2012; and (2) entitlement to service connection for a left knee disability, claimed as degenerative joint disease, to include as secondary to a service-connected right knee disability, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current diagnosis of a left hip disability.

2.  The medical evidence of record does not show a current diagnosis of a right hip disability.



CONCLUSIONS OF LAW

1.  A left hip disability is not proximately due to or aggravated by a service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  A right hip disability is not proximately due to or aggravated by a service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied in this case by way of a letter dated June 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claims for left and right hip arthritis on appeal on a direct, presumptive, and secondary basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.

All of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  In June 2006, the Veteran was asked to provide information about his dates of service so that the RO could request service treatment records pertinent to his claims.  The Veteran was unable to recall his dates of service, but advised VA in June 2006 that he would attempt to locate a certified copy of his DD Form 214 as well as any service treatment records in his possession.  Associated with the claims file is a line of duty determination dated August 20, 1974, as well as several sworn statements which confirmed the Veteran's right knee injury during his period of active duty training.  The RO made a similar request for information about the Veteran's dates of service in January 2007, but the Veteran did not respond.  

In April 2007, the RO advised the Veteran that his failure to submit the requested information within 30 days from the date of the letter might result in the RO making a decision on his claims based on the evidence of record.  A May 2007 letter indicated that given the lack of response from the Veteran to previous inquiries, the RO assumed that his claim was based solely on a period of active duty or active duty training in the National Guard.  The RO also provided the Veteran with information on establishing entitlement to compensation based on a period of active duty training and inactive duty training.  The Veteran identified sources of private treatment pertinent to his claims.  All available records were obtained and associated with the claims file.  Although no additional service treatment records have been obtained, the Veteran made clear in the July 2007 notice of disagreement that he sought service connection for left and right hip arthritis on a secondary basis only, as secondary to service-connected right knee degenerative joint disease.  Moreover, the Veteran does not allege, nor does the record reflect that he sustained disease or injury to the bilateral hips during his period of active duty training.  Rather, the Veteran has consistently maintained that he developed a bilateral hip problem over the intervening years since discharge from service as a consequence of his service-connected right knee disability.  As such, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The duty to obtain a medical examination is not triggered with regard to the issues of entitlement to service connection for a left and right hip disability, claimed as arthritis, to include as secondary to a service-connected right knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  There is no medical evidence of a diagnosed left or right hip disability during the appeal period.  Although evidence of right hip myositis, sciatica, and general arthralgia was noted in the remote past, none of the medical evidence of record shows a currently diagnosed left or right hip disability that has a relationship to the Veteran's period of active duty for training or the service-connected right knee disability.  Thus, there is no requirement to obtain a VA medical examination with regard to these issues.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  

The Veteran contends that he is entitled to service connection for a left and right hip disability, claimed as arthritis, on a secondary basis as due to his service-connected right knee disability.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA), or an injury incurred in or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, where service connection is sought on a secondary basis, service connection could be granted for a disability which was not proximately due to or the result of a service-connected condition, but also where a service-connected disability had aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439, 447-49 (1995).

As noted above, the Veteran does not allege, nor does the record reflect that he sustained disease or injury to the bilateral hips during a period of ACDUTRA.  Rather, the Veteran has consistently maintained that he developed a bilateral hip problem over the intervening years since discharge from service as a consequence of his service-connected right knee disability.  Available service records do not reflect a diagnosis of or treatment for a bilateral hip disability.  Private treatment records included in the claims file reflect past treatment for right hip myositis, sciatica, and general arthralgia, but there is no diagnosis of or treatment for a bilateral hip disability, to include arthritis, during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

While the Veteran reported that he had symptoms indicative of a bilateral hip disability secondary to a service-connected right knee disability, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent medical opinion that he currently has a left or right hip disability that is related to his service-connected right knee.  Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009); Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A left or right hip disability, claimed as arthritis, is a complex disorder and therefore, not a disorder capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).  Consequently, his lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

VA and private examiners found no evidence of a left or right hip disability during the appeal period.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a diagnosis of an underlying disability to establish a claim for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Pain alone is not a disability for which VA compensation is awarded.  Id.  Thus, in the absence of competent medical evidence that the Veteran has a left or right hip disability, service connection on any basis is not warranted.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left or right hip disability, claimed as arthritis, to include as secondary to a service-connected right knee disability, the doctrine is not applicable in this case.


ORDER

Service connection for a left hip disability, claimed as arthritis, to include as secondary to a service-connected right knee disability, is denied.

Service connection for a right hip disability, claimed as arthritis, to include as secondary to a service-connected right knee disability, is denied.


REMAND

By way of history, service connection was granted for right knee degenerative joint disease (DJD) in a June 2007 rating decision, and a 10 percent disability rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, effective April 14, 2006.  The hyphenated code indicates that the Veteran's right knee DJD includes symptoms of traumatic arthritis and limitation of flexion.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

Following the submission of additional evidence, the RO assigned a temporary 100 percent rating, effective November 16, 2010, based on surgical or other treatment necessitating convalescence after the Veteran underwent a total right knee arthroplasty.  Thereafter, effective January 1, 2012, a 30 percent rating for his right knee replacement was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Veteran was most recently afforded a VA examination in May 2007 to determine the etiology of his right knee disability and its relationship to his period of ACDUTRA.  This examination also served as the basis to award the initial 10 percent disability evaluation.  The fact that the Veteran subsequently underwent a total right knee arthroplasty indicates that manifestations of the service-connected right knee disability have increased in severity.  Moreover, the Veteran has not been afforded a VA examination to assess the severity of his service-connected right knee disability following the total right knee arthroplasty.  On remand, therefore, the Veteran must be scheduled for a new VA examination.  

The Veteran also contends that his currently diagnosed left knee disability is secondary to his service-connected right knee disability.  In the May 2007 VA examination, the examiner expressed the opinion that the Veteran's left knee arthritis "does not appear to be connected in any way to the military as he has some mild age appropriate arthritis without any preceding history of any injury or military related event."  The Board finds this opinion to be inadequate for evaluation purposes because the examiner failed to provide an opinion as to whether the left knee arthritis was secondary to the service-connected right knee disability.  On remand, therefore, the Veteran must be scheduled for a new VA examination to address this issue.  The Board also notes that the Veteran subsequently underwent a total left knee arthroplasty in December 2009.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from May 2007.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded a VA examination to determine the severity of his service-connected right knee disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's right knee disability.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected right knee disability.  The examiner must determine the range of motion of the Veteran's right knee, in degrees, using a goniometer and noting by comparison the normal range of motion of the knee, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right knee disability after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right knee disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right knee disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right knee disability.  The examiner must also indicate whether the right knee disability was manifested by recurrent subluxation or lateral instability prior to November 16, 2010 and if so, whether these symptoms represented slight, moderate, or severe impairment of the right knee.  In addition, the examiner must indicate whether the right knee, status-post total right knee arthroplasty, is manifested by chronic residuals consisting of severe painful motion or weakness.  

With respect to the Veteran's service connection claim for a left knee disability, the examiner must indicate whether any currently diagnosed left knee disability is proximately due to or is aggravated by the service-connected right knee disability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


